UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7442


BRANDON ROBERTS,

                Plaintiff – Appellant,

          v.

NORTH BRANCH FACILITY; WARDEN BOBBY P. SHEARIN; M.
YACENECH, Acting Chief of Security; KEITH K. ARNOLD, Chief
of Security,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-03765-ELH)


Submitted:   March 20, 2015                 Decided:   March 31, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Roberts, Appellant Pro Se. Nichole Cherie Gatewood,
OFFICE OF ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Roberts seeks to appeal the district court’s order

denying his motion for discovery in this action filed under 42

U.S.C. § 1983 (2012).           This court may exercise jurisdiction only

over    final       orders,     28    U.S.C.        § 1291   (2012),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              The order Roberts seeks to appeal

is   neither    a    final    order    nor     an    appealable   interlocutory     or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal   contentions       are       adequately    presented    in   the

materials      before    this    court    and       argument   would   not    aid   the

decisional process.



                                                                             DISMISSED




                                             2